     Case: 1:18-cv-02069 Document #: 41 Filed: 11/07/18 Page 1 of 1 PageID #:445

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Alaina Hampton
                                          Plaintiff,
v.                                                          Case No.: 1:18−cv−02069
                                                            Honorable Sara L. Ellis
Democratic Party of Illinois, et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 7, 2018:


       MINUTE entry before the Honorable Sara L. Ellis: Motion to withdraw as counsel
for Defendants [39] is granted. Attorney Sunghee W Sohn terminated. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
